EXHIBIT 10.2
AMENDMENT TO THE LIFEPOINT HOSPITALS
DEFERRED COMPENSATION PLAN


THIS AMENDMENT to the LifePoint Hospitals Deferred Compensation Plan (the
“Plan”) is made on this 14th day of March, 2011, by LifePoint Hospitals, Inc.
(the “Company”).


WHEREAS, the Company heretofore adopted the Plan for the benefit of its eligible
employees;


WHEREAS, the Company has reserved the right to amend the Plan; and


WHEREAS, the Company desires to amend the Plan to allow the Company to permit
certain additional types of deferral elections under the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows, effective January 1,
2011:


I.            Section 3.2 is deleted and replaced in its entirety with the
following:


3.2          Participant Deferral Elections. After the determination of their
eligibility to participate in the Plan, Eligible Individuals may make Deferral
elections in accordance with the procedures described herein.


(a)          General Rule.  Except as otherwise provided in this Section 3.2,
Deferral elections will be effective for the Plan Year that next follows the
date of the election, and must be submitted to the Committee no later than
December 31 of the year immediately prior to the Plan Year to which the election
applies.  However, an Eligible Individual may make an election at any time
within 30 days of the date that he or she first becomes eligible to participate
in the Plan; provided, however, that such election shall apply only with respect
to compensation paid for services to be performed after the election.  A
Participant’s election may be changed at any time prior to the last permissible
date for making the election as permitted in this Section 3.2, and shall
thereafter be irrevocable.  Unless stated otherwise in a Deferral election that
is authorized by the Committee, Deferral elections shall expire at the end of
each Plan Year and a new Deferral election shall be required for each succeeding
Plan Year.


(b)          Special Initial Elections.   The Company may permit Eligible
Individuals to make the following special initial elections in its complete and
absolute discretion.


(i)           Pursuant to the terms of Treas. Reg. §1.409A-2(a)(5), if an
Eligible Individual is granted a right to receive compensation in a subsequent
year, subject to a condition that he or she continue to provide services for the
Company for at least 12 months from the date such right is granted in order to
avoid forfeiture of such right, the Eligible Individual may make an election to
defer such compensation at any time within 30 days of the date he is granted the
right to such compensation, provided the election is made at least 12 months
prior to the earliest date at which the forfeiture condition could lapse.


(ii)           Pursuant to the terms of Treas. Reg. §1.409A-2(a)(8), if an
Eligible Individual is granted performance-based compensation (as defined in
Treas. Reg. §1.409A-1(e)), he or she may make an election to defer such
performance-based compensation at any time on or before the date that is six
months before the end of the performance period; provided, however, that the
Eligible Individual performs services continuously from the later of (A) the
beginning of the performance period or (B) the date the performance criteria are
established through the date an election is made, and provided further that in
no event may an election to defer performance-based compensation be made after
such compensation has become readily ascertainable.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)          Limitations on the Amount of Elections.  An Eligible Individual may
make a Deferral election described in this Section 3.2 to defer the receipt of
up to 50% of his or her annual base compensation that is paid through regular
periodic payroll during each Plan Year. In addition, an Eligible Individual may
defer the receipt of up to 100% of any performance-based compensation (as
defined in Treas. Reg. §1.409A-1(e)) or year-end bonus to be paid with respect
to such Plan Year.  The amount of a Deferral election shall be stated either as
a dollar amount or a percentage of a Participant’s cash compensation, except as
otherwise required by the Committee. A Deferral election with respect to a bonus
or performance-based compensation (as defined in Treas. Reg. §1.409A-1(e)) may
be stated as an amount over a dollar threshold (e.g., 10% over $50,000).
 
(i)           Unless otherwise specified in a Deferral election that is
authorized by the Committee, the Company shall withhold the amount elected pro
rata from each payroll period while the election is in effect.
 
(ii)           Deferrals will be withheld from a Participant’s compensation in
accordance with the Participant’s written Deferral elections.  The Company will
withhold from that portion of a Participant’s compensation that is not deferred,
in a manner determined by the Committee, applicable withholding and other taxes
applicable to any Deferrals or Company Contributions.
 
 
(d)          All elections made pursuant to this Plan will be made in accordance
with the procedures prescribed by the Committee, and must be timely communicated
to the Committee
 
IN WITNESS WHEREOF, the undersigned has executed this instrument on behalf of
the Company to amend the Plan on the date first written above, to be effective
as provided herein.
 
By:
/s/ John P. Bumpus    
Title:
Executive Vice President and Chief Administrative Officer



 
2

--------------------------------------------------------------------------------

 